Citation Nr: 9928571	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sinusitis, bronchial 
asthma, and bronchitis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from January 8, 1991, to 
March 29, 1991.  She also had approximately four years of 
prior service in the Naval Reserve and continued service with 
the Naval Reserve after her period on active duty.  She had 
periods of active duty for training in June 1988, November 
and December 1988, August 1989, and September 1990.  She 
served on active duty in the Persian Gulf in support of 
Operation Desert Shield/Storm from January 24, 1991, to March 
18, 1991.  

This case was previously before the Board in July 1997 at 
which time it was remanded in order to secure additional 
information and provide further adjudication of the veteran's 
claims.  After additional information was received, the 
regional office continued the denial of the veteran's claims, 
and the case was returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the current claims. 

2.  On a report of medical history for the Naval Reserve in 
August 1986, the veteran reported a history of sinusitis and 
ear problems as a teenager.  Physical examination of the 
sinuses was reported normal.

3.  The appellant's service medical records before and during 
active duty show no findings, manifestations, or diagnoses of 
bronchial asthma, sinusitis, or bronchitis during such period 
of service.  

4.  The veteran received treatment for complaints of 
shortness of breath, a fever, a cough, and nasal congestion 
of 2 to 4 weeks' duration in March 1992, with repeated 
treatment thereafter.  The diagnoses included bronchial 
asthma, bronchitis, and sinusitis.  

5.  Sinusitis did not have its inception in, and did not 
increase in severity during, the appellant's period of active 
duty, and such disability has not been medically shown to be 
related to her period of active duty, or any period of active 
duty for training.  

6.  Bronchial asthma and bronchitis did not have their 
inception in service, and are not medically shown to be 
etiologically related to the appellant's active duty, or any 
period of active duty for training.

7.  The evidence of record does not establish that the 
appellant has any undiagnosed illnesses in the nature of 
bronchial asthma, bronchitis, or sinusitis.  


CONCLUSION OF LAW

The claims for service connection for bronchial asthma, 
sinusitis, and bronchitis are not well grounded.  38 U.S.C.A. 
§§ 101, 1110, 1117, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.304, 3.306, 3. 307, 3.309, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains, in essence, that she was in good 
health prior to serving in the Persian Gulf.  She contends 
that she began developing symptoms of asthma, bronchitis, and 
sinusitis very shortly after returning to the United States, 
and that these disabilities are the result of her service in 
1991.  She contends that these disabilities, may be due to 
undiagnosed illnesses under the provisions of 38 C.F.R. 
§ 3.317.  

I.  Background

On a report of medical history for entitlement in the Naval 
Reserve in August 1986, the appellant reported a history of 
seasonal sinusitis, requiring no medication, and a history of 
ear surgery on different occasions as a teenager.  Physical 
examination of the sinuses, lungs, and chest were reported 
normal.  A chest X-ray was also reported normal.  A similar 
history, and a negative physical examination, were again 
reported on an annual physical examination in March 1989.  
Service medical records for the appellant's Reserve duty 
prior to active duty showed no complaints, findings, or 
diagnoses of bronchial asthma, bronchitis, or sinusitis.  

A certificate of physical condition dated in early January 
1991 indicates that she had had no injury or disease within 
the last 12 months or any physical defect which might 
restrict her performance on active duty.  She was found 
physically qualified for separation from active duty with no 
qualifying defects in March 1991.  It was indicated that she 
had no medical problems and was not receiving any current 
medication.  

An initial claim for service connection for bronchial asthma, 
bronchitis, and sinusitis was received from the appellant in 
August 1994.  On this claim, she provided a history of being 
treated for bronchial asthma, bronchitis, and sinusitis 
beginning in February and March 1992.  She also submitted 
statements by several persons who indicated that she had been 
in very good health prior to her period of active duty, and 
that after active duty, her health deteriorated due to upper 
respiratory problems.

The appellant was hospitalized at Good Samaritan Hospital on 
March 2, 1992, with a two-week history of shortness of 
breath, fever, and productive cough.  She reported that she 
had been in generally good health with no significant past 
medical history until early February 1992 at which time she 
developed upper respiratory symptoms which led to a fever and 
productive cough.  The referring physician indicated that the 
appellant had the onset of a cold with rhinorrhea and nasal 
congestion approximately one month previously which evolved 
into a productive cough and fever.  His diagnostic impression 
was history of significant lower respiratory tract infection, 
hypoxia, and reactive airway disease.  Clinical tests while 
hospitalized resulted in the diagnostic assessment of hypoxia 
of questionable etiology, possibly asthma.

Thereafter, numerous outpatient treatment and hospital 
records from Wright Patterson Air Force Base show subsequent 
treatment for upper respiratory problems, with diagnoses of 
sinusitis, bronchitis, and asthma.  The appellant was 
hospitalized at this facility in July 1992 for treatment of 
bronchial asthma, sinusitis, and pneumonia.  She was again 
hospitalized in September 1992 for an exacerbation of asthma, 
with a history of recent diagnosis of asthma in March 1992.  

The veteran was again hospitalized in March 1993 with acute 
sinusitis and a history of asthma since January 1992.  It was 
noted that her asthma exacerbations had usually been caused 
by acute sinusitis, with multiple episodes in 1992 beginning 
in March.  She was rehospitalized in late March 1993 and 
April 1993 for treatment of sinusitis, with surgery on the 
sinuses.  The medical history provided at that time showed a 
history of asthma in the family.  She was again hospitalized 
in September 1993 and December 1993 for asthma and sinusitis, 
with a history that the problems began around the beginning 
of 1992.

On a Department of Veterans Affairs (VA) examination in 
September 1994, the veteran reported that she had been 
healthy prior to her assignment during the Persian Gulf War.  
She indicated that she developed multiple symptoms, including 
sinusitis and bronchitis after returning from the Middle 
East.  She reported that her initial visit to a physician was 
in February 1992.  Examination resulted in the diagnoses of 
history of recurrent sinus infections and bronchitis.

Medical records show continued treatment for the claimed 
disabilities after 1993, including hospitalization in October 
1994 with a history that her problems began in the fall of 
1991.  It was noted that there was a temporal relationship 
between her mobilization to the Gulf and her initial 
diagnosis of asthma.

At a hearing at the regional office in February 1996, the 
appellant reported that she usually had colds during the 
change of seasons, but that the cold that she had in the fall 
of 1991 never cleared.  She stated that she finally went to a 
physician and then to the hospital in early 1992.  She stated 
that she had not had problems with asthma, bronchitis, or 
sinusitis prior to active duty. 

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability, and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

Basically, for a disability resulting from personal injury or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty, 
in the active, military, naval, or air service, compensation 
will be paid to any veteran discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 1110, 
1131.  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101.  

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet the statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); an of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from illness or a combination of illnesses 
manifested by one or more signs or symptoms listed, provided 
that such disability:  (1) became manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more no later than December 31, 2001, 
and (2) by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317.

On a report of medical history for the Reserves in August 
1986, the appellant reported a history of seasonal sinusitis.  
Physical examination of the sinuses was essentially normal.  
The service medical records for the periods of active duty 
for training and for the period of active duty do not show 
any complaints, findings, or diagnoses indicative of chronic 
sinusitis.  The first manifestations of chronic sinusitis 
occurred in late 1991 or early 1992.  The appellant has 
testified and submitted statements on her behalf indicating 
that she was in good health, and had no serious symptoms of 
sinusitis, until after her release from active duty in 1991.  
The evidence, therefore, establishes that the seasonal 
sinusitis did not increase in severity during any active duty 
for training or during the period of active duty in early 
1991.  

As previously indicated, the medical evidence shows that 
chronic sinusitis had its onset several months after the 
appellant's release from active duty.  The veteran had less 
than 90 days of active duty, furthermore, sinusitis is not 
one of those disease entities subject to the presumptive 
period under 38 C.F.R. §§ 3.307 and 3.309.  There is no 
medical opinion showing that sinusitis is causally related to 
the appellant's period of active duty, or any period of 
active duty for training.  Sinusitis is a recognized disease 
entity and it has been diagnosed by reason of clinical 
studies, therefore the symptoms of sinusitis can not be 
attributed to an unknown clinical cause.  It is therefore not 
considered an undiagnosed illness subject to the presumption 
under 38 C.F.R. § 3.317.  Finally, while the appellant has 
contended on appeal that her chronic sinusitis is related to 
her duty in the Persian Gulf, there is no competent medical 
evidence or medical opinion that establishes an etiological 
link between the chronic sinusitis and her Persian Gulf 
service.  Where the determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
that effect is required.  Grottveit v. Brown, Supra.  

Consequently, the evidence does not establish that sinusitis 
was incurred in or aggravated during active service or active 
duty for training, or that such disability can be presumed to 
have been incurred during active duty in the Persian Gulf.  
The claim for service connection for sinusitis is not well 
grounded.  

The service medical records are completely negative for any 
complaints, findings, or diagnosis indicative of bronchitis 
or bronchial asthma during the appellant's active duty for 
training or period on active duty in 1991.  The first 
manifestations of such disabilities occurred in late 1991 or 
early 1992.  These disabilities are also not subject to 
consideration for presumptive service connection under the 
provisions of 38 C.F.R. §§ 3.307, 3.309.  In addition, since 
these disabilities have been diagnosed by clinical methods, 
these disabilities cannot be considered as undiagnosed 
illnesses subject to the presumption for Persian Gulf War 
veterans under the provisions of 38 C.F.R. § 3.317.  

The appellant has maintained on appeal that the bronchial 
asthma and bronchitis are directly linked to her service in 
the Persian Gulf.  While one physician noted that there was a 
temporal relationship between her mobilization to the Gulf 
and her initial diagnosis of asthma, this examiner only 
indicated a time reference in relation to her service and the 
diagnosis of asthma.  This examiner did not indicate that 
there was a medical or etiological relationship between the 
bronchial asthma and bronchitis first manifested several 
months after discharge from active duty and the appellant's 
service in the Persian Gulf.  In fact, there is no medical 
evidence or medical opinion showing a proximate and 
etiological relationship between the appellant's bronchial 
asthma and bronchitis and her service in the Persian Gulf, 
active duty for training, or active service.  Again, the 
appellant is not competent to provide medical evidence 
establishing such etiological relationship.  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to that 
effect is required.  Grottveit v. Brown, Supra. 

In essence, bronchial asthma and bronchitis were first 
demonstrated after discharge from service.  Without evidence 
of medical causation, the claims for service connection for 
bronchitis and bronchial asthma are not well grounded.


ORDER

Entitlement to service connection for bronchial asthma, 
bronchitis, and sinusitis is not established.  The benefit 
sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

